DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 12-16, 18 and 20 are pending. Claims 16 and 20, previously withdrawn, are rejoined. Claims 12-16, 18 and 20 are allowed. 
Response to Amendment/Arguments
The Amendment filed 7/8/2021 and 7/30/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Claims
The objection of claims 12-14 and 18 for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 
35 USC § 112(b) Rejection
The rejection of claims 12-15 and 18 under 35 USC 112(b) for being indefinite has been overcome by the claim amendments.  The rejection has been withdrawn. 
35 USC § 102 Rejection
The rejection of claims 12-13, 15 and 18 for being anticipated by Toth et al. US 5,258,406, which teaches chemotherapeutic compounds, such as 
    PNG
    media_image1.png
    107
    314
    media_image1.png
    Greyscale
(Example 2), that have a structure of instant formula (I), 
    PNG
    media_image2.png
    111
    363
    media_image2.png
    Greyscale
, wherein ring B is 
    PNG
    media_image3.png
    108
    127
    media_image3.png
    Greyscale
 , has been overcome by limiting the definition of B to 
    PNG
    media_image4.png
    152
    111
    media_image4.png
    Greyscale
. The rejection has been withdrawn. 

Rejoinder
Claims 12-15 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 2/4/2021 is hereby withdrawn. The restriction requirement between Groups (I and II) and III remains in effect. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexander T. Bara, Esq. on 8/12/2021. The amendments are as follows: 

Claim 16, line 2, directly after “conditions”: 
INSERT “in which interleukin 1 activity and interleukin-18 (IL-18) are implicated”
	Claim 16, line 3:
		REPLACE “such as” WITH “selected from”
	Claim 20, line 1, directly after “conditions”:
INSERT “in which interleukin 1 activity and interleukin-18 (IL-18) are implicated”
	Claim 20, line 2:
		REPLACE “such as” WITH “selected from”

Allowable Subject Matter
Claims 12-16, 18 and 20 are allowed for the reasons discussed above regarding Toth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626